IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

SHERRI LUKE,                             NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-2639

SEAN SHAW, DIONE KING,
DAWN SIMS, JOYCE JOHNSON,
as Guardian of A.C. and J.R.,
Minors, LEANNE SHAW, RISHA
FREDERICK, and DELORES
SHAW,

     Respondents.
___________________________/

Opinion filed December 21, 2016.

Petition for Writ of Certiorari – original jurisdiction.

Thomas L. Powell of The Powell Law Firm, Tallahassee, for Petitioner.

Sarah S. Butters and Tiffany A. Roddenberry of Holland & Knight LLP, Tallahassee,
for Respondent Sean Shaw.




PER CURIAM.

      DENIED.

B.L. THOMAS, WETHERELL, and M.K. THOMAS, JJ., CONCUR.